DETAILED ACTION
Response to Amendment
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	This office action is responsive to the Applicant’s amendment filed on 12/21/2021. Claim 10 has been canceled. Claims 1-9 are pending and will be considered for examination.
3.  	Since claim 10 has been canceled and thus, the 101 rejections to the claim is withdrawn.   


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on
 sale or otherwise available to the public before the effective filing date of the claimed invention.

4. 	Claims 1, 3, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapur et al. (US 2014/0122086 A1).
	As in independent Claim 1, Kapur teaches an assistance device comprising (fig. 5, par 54, a computing system 500 includes a voice recognition module):
 	at least one processor operatively coupled with a memory (pars. 41, 44, 46, the computing system 500 includes a processor and a memory), 

at least one second input connected to the processor and capable of receiving audio data coming from at least one microphone (fig. 1, at least par. 14, a voice input (e.g., spoken words (speech input) by the user) can received via a microphone),
the processor configured to (par. 44, the processor): 
analyze the video data coming from the first input (at least pars. 14-15, 27-28, the one or more gestures in the video can be analyzed/identified), 
identify at least one reference human gesture in the video data (fig. 4, at least pars. 14-15, 34-38, the computing system can identify whether the user is speaking with movements of the user’s mouth, tongue, and/or throat in the video), and 
trigger an analysis of audio data only if said at least one reference human gesture is detected in the video data (fig. 4, at least pars. 34-38, specially at steps 410 and 412, a speech recognition can be triggered to analyze the received speech input in responsive to detecting identified movements of the mouth, tongue and/or throat that indicate the user is speaking).  

 	As in Claim 3, Kapur teaches all the limitations of Claim 1. Kapur further teaches that the analysis of audio data includes a recognition of voice commands (figs. 3-4, pars. 27, pars. 36, 39, a command included in the speech input can be identified/determined).
As in independent Claim 7, Kapur teaches an assistance system comprising a device according to claim 1 and at least one of the following members: a video sensor connected or connectable to the first input; a microphone connected or connectable to the second input; a loudspeaker connected or connectable to an output of the device (at least pars. 14, 55, a computing system operatively coupled with a camera that acquires a video of a scene, and receives a voice input via a microphone),

Independent Claim 8, please see the rejection for claim 1, which incorporates all the limitations recited in claim 8.   


 	As in independent Claim 9, Kapur teaches a non-transitory computer-readable storage medium on which is stored a program comprising instructions for implementing the method according to claim 8 (pars. 45-49, a storage subsystem 504 includes one or more physical, non-transitory devices that stores instructions for execution by a processor to perform actions/operations).


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

5. 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kapur et al. (US 2014/0122086 A1) in view of Basye et al. (US 9548053 B1) and further in view of in view of Kim et al. (US 2013/0033643 A1).
 	As in Claim 2, Kapur teaches all the limitations of Claim 1. Kapur does not teach teaches an output controlled by the processor and capable of transmitting commands to a sound system, the processor further configured to transmit a command to reduce the sound volume or to stop the emission of sound in the event of said at least one reference human gesture being detected in the video data.  
 	However, in the same filed of the invention, Basye teaches an output controlled by the processor and capable of transmitting commands to a sound system (col. 8, lines 52-61, a command can be transmitted through a speaker of a device).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to transmitting of the voice command to the device for performing the voice command taught by Kapur with the transmitting of the command via the speaker taught by Basye to transmit the command via the speaker when the computing system transmits the voice command to the device for performing actions. The motivation or suggestion would be to provide a way to transmit the command via the speaker to output the command to the user.
 	Kapur and Basye do not teach transmitting a command to reduce the sound volume or to stop the emission of sound in the event of said at least one reference human gesture being detected in the video data.  
 	However, in the same filed of the invention, Kim teaches transmitting a command to reduce the sound volume or to stop the emission of sound in the event of 
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to transmitting of the voice command to the device for performing the voice command taught by Kapur with the transmitting of the command via the speaker taught by Basye with the controlling of the volume with the gesture taught by Kim to control the volume with the gesture when the voice recognition can detect captured gestures and voice inputs. The motivation or suggestion would be to provide a way to control a volume with captured gestures for a user’s convenience.


6. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kapur et al. (US 2014/0122086 A1) in view of Klein et al. (US 2011/0313768 A1).
 	As in Claim 4, Kapur teaches all the limitations of Claim 3. Kapur further teaches an output controlled by the processor and capable of transmitting commands to a third-party device, the processor further configured to transmit a command on said output (at least pars. 27, pars. 36, 39, the command (e.g., voice command) can be transmitted to a device (e.g., television or a display device)) to perform an action).
 	Kapur does not appear to explicitly teaches the command being selected according to the results of the recognition of voice commands.  
Klein teaches the command being selected according to the results of the recognition of voice commands (at least pars. 89-90, for a speech input, a system can select/determine a voice command from a voice library).  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to transmitting of the voice command to the device for performing the voice command taught by Kapur with the selecting of the voice command from the voice commands in the voice library taught by Klein to select the voice command from the voice library when the computing system transmits the voice command to the device for performing actions. The motivation or suggestion would be to provide a way to select a voice command associated with a received in the voice library to appropriately perform actions.


7. 	Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kapur et al. (US 2014/0122086 A1) in view of Sarin et al. (US 2013/0124207 A1).
 	As in Claim 5, Kapur teaches all the limitations of Claim 1. Kapur does not teach that the processor is further configured to trigger the emission of a visual and/or audio indicator perceptible by a user in the event of the detection of said at least one reference human gesture in the video data.
 	However, in the same field of the invention, Sarin teaches that the processor is further configured to trigger the emission of a visual and/or audio indicator perceptible by a user in the event of the detection of said at least one reference human gesture in 
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to triggering of the speech recognition to analyze the receive speech input after detecting the gesture (e.g., the user is speaking) taught by Kapur with the providing of the visual or audio feedback for the detected gesture taught by Sarin to provide the visual or audio feedback for the detected gesture when the computing system triggers the speech recognition to analyze the received speech input in responsive to detecting the gesture. The motivation or suggestion would be to provide a feedback that can provide assurance to users that a voice command was recognized by the device.
	
	As in Claim 6, Kapur-Sarin teaches all the limitations of Claim 5. Kapur-Sarin further teaches that the triggering of the emission of an indicator includes: turning on an indicator light of the device, emitting a predetermined sound on an output of the device, and/or emitting a predetermined word or a predetermined series of words on an output of the device (Sarin, pars. 42-43, 46, for example, the visual feedback includes graphics such as an animated flashing light 460 or a countdown timer or text on the display 405, a flashing light-emitting diode (LED) indicator) or the like).
	
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144